Upon consideration of the petition filed by Defendant on the 9th day of August 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th day of October 2006."
Upon consideration of the petition filed by Defendant on the 13th day of September 2006 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in Conference this the 5th day of October 2006."